ORDER
PER CURIAM.
Steven Brooksher (hereinafter, “Appellant”), as personal representative, opened the estate of Joseph Brooksher, his father, on April 26, 2002. On July 2, 2002, Appellant filed a petition for discovery of assets against the trustee of the Josephine Brooksher Revocable Living Trust (hereinafter, “the Trust”) and three churches (hereinafter, and collectively, “Respondent”) named therein. Respondent filed a motion for declaratory judgment. The trial court issued its judgment finding a latent ambiguity in the Trust document and ordering the Trust’s trustee to distribute the balance of the Trust estate to Respondent. Appellant brings this appeal. •
The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).